F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            JAN 21 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 97-6214
                                                      (D.C. No. 94-CR-64)
    NICK ALFRED OWENS,                                   (W.D. Okla.)

                Defendant-Appellant.




                            ORDER AND JUDGMENT *



Before BRORBY, BARRETT, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Nick Owens was convicted by a jury of various drug-related charges.

His convictions were affirmed by this court, but the case was remanded for

resentencing because Owens’ role was not that of a leader or organizer.

See United States v. Owens, 70 F.3d 1118, 1129, 1132 (10th Cir. 1995).

      After resentencing, Owens filed a pleading in the district court entitled

“Motion for Judgment” in his criminal case in which he cited various rules of

civil procedure and relied on arguments typically advanced by tax protesters.

On May 21, 1997, the district court filed an order denying Owens’ motion.

That order was entered on the court’s docket on May 29, 1997.

      Owens had ten days after the entry of the order in which to file his notice

of appeal. See Fed. R. App. P. 4(b). His notice of appeal indicates that it was

placed in the mail on June 11, 1997. 1 Because Owens’ notice of appeal was filed

more than ten days after the entry of the order appealed from, this court has no

jurisdiction over this appeal. See Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (holding that compliance with Rule 4(b) is mandatory

and jurisdictional).




1
       Because Owens was confined in a penal institution, Fed. R. App. P. 4(c)
governs the timeliness of his notice of appeal. That rule measures timeliness
from the date a notice is deposited in an institution’s internal mail system and
specifies the necessary certifications.

                                         -2-
      Owens’ Motion for Mandate, Motion for Expedited Ruling, Motion to

Vacate Judgment and Release, and Motion to Correct Reversible Errors are

denied. This appeal is DISMISSED.



                                                 Entered for the Court



                                                 James E. Barrett
                                                 Senior Circuit Judge




                                      -3-